DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a recess; a positive and negative terminal” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 as best understood and is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 10219546).
As per claim 1: Li discloses an electronic cigarette 10, comprising an atomization part 20 and a battery part 105; wherein the atomization part 20 and the battery part 105 are disposed side by side in the electronic cigarette 10 thereby preventing e-liquid in the atomization part from flowing into the battery part (see fig. 1; and wherein it’s forming a circulatory system, and enhancing an atomizing efficiency. Further, liquid leakage is prevented from the atomizing chamber to other areas).

Claim(s) 1 as best understood and is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 11202469).
As per claim 1: Chen discloses an electronic cigarette (see fig. 3), comprising an atomization part 2 and a battery part 1; wherein the atomization part 2 and the battery part 1 are disposed side by side in the electronic cigarette thereby preventing e-liquid in the atomization part from flowing into the battery part (as shown in fig. 2; wherein the atomization device 2 is removably/separately mounted on the power supply device 1).

Claim(s) 1 as best understood and is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (US 2017/0156400).
As per claim 1: Liu discloses an electronic cigarette (as shown in fig. 7), comprising an atomization part 3 and a battery part 4; wherein the atomization part 3 and the battery part 4 are disposed side by side in the electronic cigarette (as shown in fig. 7) thereby preventing e-liquid in the atomization part 4 from flowing into the battery part 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 as best understood and is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2017/0156400).
	As per claim 2: Liu discloses the electronic cigarette (as shown in fig. 7), further comprising a bottom cover (see fig. 7; wherein the bottom part of the housing that housed the atomizing part and the battery part). However, Liu does not explicitly disclose wherein the bottom cover comprises a recess configured to accommodate e-liquid condensate thereby preventing the e-liquid from flowing out of the electronic cigarette; the atomization part comprises a first strip of cotton for filtering vapor and absorbing a condensate.  
	On the other hand, Liu mentioned there is an oil absorbing cotton 101 configured to store oil is wrap around an outside of the vent tube; the oil absorbing cotton 101 configured as an oil container also; and a cotton core layer and a composite cotton layer are successively provided in the oil latch element; the liquid delivery element abuts against the nonwoven fabric layer. However, a person having ordinary skill in in the art would know that having a strip of cotton for filtering vapor and absorbing the liquid is well known, common knowledge and commonly used in the art of e-cigarette/vapor to further absorbed or filtered the extra liquid/substance/material/medium that has not heated from the atomizer and further to prevent the liquid/substance/material/medium from leaking to other portions of the electronic cigarette device.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to further modify the electronic cigarette of Liu by having wherein the bottom part of the housing that housed the atomizing part and the battery part). However, Liu does not explicitly disclose wherein the bottom cover comprises a recess configured to accommodate e-liquid condensate thereby preventing the e-liquid from flowing out of the electronic cigarette; the atomization part comprises a first strip of cotton for filtering vapor and absorbing a condensate as taught by the instant invention to further absorbed the un-heated liquid/substance/material/medium and to protect the electronic cigarette device from flooding with un-heated liquid/substance/material/medium and can be damage to the device after all.

Claim(s) 5 as best understood and is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2017/0156400) in view of Cheng (US 2020/035970).
As per claim 5: Liu discloses the electronic cigarette (as shown in fig. 7), and a battery 41 comprises positive and negative terminals connected to the key switch 44 to supply power to the key switch. However, Liu does not explicitly disclose wherein the battery comprises a silicone pad, the switch is disposed in the silicone pad, the silicone pad is fixedly disposed on the seal cover. 
Cheng discloses the pneumatic switch 8, and the silicone pad 103; and the sealing plug 5 to prevent the oil leakage through the atomizing tube shell from damaging the switch and the battery (see Para. [0031]). Although, Cheng does not exactly teach the structure of the instant invention recited above. However, a person having ordinary skill in the art would know that having the switch is disposed in the silicone pad, the silicone pad is fixedly disposed on the seal cover is to prevent from leakage to the pneumatic switch which could result in electric shock and/or damaging the electronic device.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to further modify the electronic cigarette of Liu by having the battery comprises a silicone pad, the switch is disposed in the silicone pad, the silicone pad is fixedly disposed on the seal cover as taught by the instant invention to further prevent the leakage through the atomizing tube shell from damaging the switch and the battery, which could result in electric shock and/or damaging the electronic device.
Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/             Examiner, Art Unit 2831                                                                                                                                                                                           /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831